People ex rel. Goberman v New York City Dept. of Corr. (2018 NY Slip Op 00159)





People ex rel. Goberman v New York City Dept. of Corr.


2018 NY Slip Op 00159


Decided on January 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2017-12347

[*1]The People of the State of New York, ex rel. Natalya Goberman, petitioner, 
vNew York City Department of Corrections, et al., respondents.


Natalya Goberman, East Elmhurst, NY, petitioner pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application, inter alia, to release the petitioner on her own recognizance upon Queens County Indictment No. 3230/13.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BALKIN, J.P., AUSTIN, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court